Citation Nr: 1450381	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  10-19 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability, to include as secondary to service-connected ulnar neuritis.
 
2.  Entitlement to service connection for a left eye disability, including amblyopia and microtropia.
 
3.  Entitlement to service connection for an acquired psychiatric disability, claimed as a behavior disorder.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and R.D.


ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty from October 1995 to February 1998.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Chicago, Illinois Regional Office (RO) of the Department of Veterans Affairs (VA).

In June 2013, the Veteran and R.D. testified during a videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is associated with the electronic file.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

In characterizing the issues on appeal, the Board recognizes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of this holding and the Veteran's claim for service connection for a behavior disorder herein, the issue on the title page has been recharacterized as listed above, to include an acquired psychiatric disability.

When this claim was previously before the Board in March 2014, it was decided in part and remanded in part; it has since been returned to the Board for further appellate action.  



The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the March 2014 remand, the Board requested the scheduling of examinations for the Veteran for his left shoulder and left eye claims.  The VA Medical Center reported that the Veteran did not report for the scheduled examinations.  As there is no documentation of record reflecting that the Veteran was properly notified of the scheduled examinations, examinations should once again be scheduled.  

It is also noted, concerning the psychiatric disorder, that the Veteran reported there were circumstances surrounding his discharge which affected his psyche.  Accordingly, the Veteran's service personnel records should be obtained.  The Veteran should then be scheduled for a VA psychiatric examination.

Finally, it is noted that the Board requested that records be obtained from the Social Security Administration (SSA).  The records were requested, however, SSA responded that the requested records did not exist, that further efforts to obtain them would be futile, that there are no medical records, and that the Veteran did not apply for SSA disability benefits.  The Veteran was not notified of this pursuant to 38 C.F.R. § 3.159(e).

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's complete service personnel records.

2.  Obtain any recent VA treatment records which are not already of record.

3.  Notify the Veteran that records could not be obtained from the SSA pursuant to 38 C.F.R. § 3.159(e).

4.  Then, provide the Veteran with an examination to determine the nature and etiology of his left shoulder disorder.  The claims folder should be forwarded to the examiner and the examiner should note in the report that such was reviewed.  

(a)	The examiner is asked to opine whether it is at least as likely as not (a probability of 50 percent or greater) that the current left shoulder disability began in or is related to service.  Please provide a complete explanation for the opinion.

(b)	The examiner is asked to opine whether it is at least as                                                                  likely as not that the current left shoulder disability is due to or caused by the service-connected left ulnar neuritis.  Please provide a complete explanation for the opinion.

(c)	The examiner is asked to opine whether it is at least as likely as not that the current left shoulder disability is aggravated (i.e. worsened) beyond the natural progress  by the service-connected left ulnar neuritis.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's left shoulder disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected left ulnar neuritis.  Please provide a complete explanation for the opinion.

If the Veteran does not report for the scheduled examination, associate a copy of the letter from the Veterans Health Administration to the Veteran, indicating the date, time and location of the scheduled examination and the address to which the notice was sent.

5.  Then, the Veteran should be afforded a VA examination to determine the etiology of any currently diagnosed left eye disability.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner. 

(a) After review of the record and examination of the Veteran, the examiner should provide an opinion as to whether the Veteran has any currently diagnosed eye disability other than refractive error.  

(b) If the Veteran currently has amblyopia or microtropia, explain whether such is a congenital or developmental defect or disease.  [Note: a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating.  AOPGCPREC 82-90 (1990) (citing Durham v. United States, 214 F.2d 862, 875 (D.C. Circuit 1954)].  Please provide a complete explanation for the opinion.

(c)  If it is a congenital or development defect, explain whether it is at least as likely as not (a probability of 50 percent or greater) that there was a superimposed injury or disease in service that resulted in additional eye disability.  Please provide a complete explanation for the opinion.
  
(d)  If it is a disease, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that such disease pre-existed active service.

(e)  State whether it is clear and unmistakable (obvious, manifest, and undebatable) that any pre-existing disease WAS NOT aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.  Please provide a complete explanation for the opinion.

(f) If any responses above are negative, provide an opinion as to whether any current eye disorder (other than refractive error) at least as likely as not (a probability of 50 percent or greater) began in or is related to active service.  Please provide a complete explanation for the opinion.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

If the Veteran does not report for the scheduled examination, associate a copy of the letter from the Veterans Health Administration to the Veteran, indicating the date, time and location of the scheduled examination and the address to which the notice was sent.

6.  Then, provide the Veteran with an examination to determine the nature and etiology of his claimed psychiatric disorder.  The claims folder should be forwarded to the examiner and the examiner should note in the report that such was reviewed.  

(a)	The examiner is asked to opine whether it is at least as likely as not (a probability of 50 percent or greater) that any current psychiatric disorder began in or is related to service.  The examiner's attention is directed to VA diagnoses of a mood disorder, anxiety disorder and depression and lay statements concerning the circumstances involving the Veteran's separation and the effect it had on the Veteran's mental state.  Please provide a complete explanation for the opinion.

(b)	The examiner is asked to opine whether it is at least as                                                                  likely as not that any current psychiatric disability is due to or caused by the service-connected left ulnar neuritis and left wrist scar.  Please provide a complete explanation for the opinion.

(c)	The examiner is asked to opine whether it is at least as likely as not that any current psychiatric disability is aggravated (i.e. worsened) beyond the natural progress  by the service-connected left ulnar neuritis and left wrist scar.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's psychiatric disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected left ulnar neuritis and left wrist scar.  Please provide a complete explanation for the opinion.

The examiner's attention is directed to VA diagnoses of mood disorder due to a medical condition.  See e.g., VA treatment record dated in July 2012.

If the Veteran does not report for the scheduled examination, associate a copy of the letter from the Veterans Health Administration to the Veteran, indicating the date, time and location of the scheduled examination and the address to which the notice was sent.

7.  Then, after ensuring the above development is complete and undertaking any additional development action deemed warranted, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



